Citation Nr: 1526712	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1970 to December 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in Houston, Texas, which denied service connection for a left shoulder disability.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  

The Veteran testified from San Antonio, Texas, at a December 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current left shoulder disability of osteoarthritis.

2.  The Veteran sustained a left shoulder injury in service.

3.  The Veteran has experienced "continuous" symptoms of a left shoulder disability since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a left shoulder disability of osteoarthritis have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision grants service connection for a left shoulder disability, which is a complete grant of the benefits sought on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Left Shoulder Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Osteoarthritis is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. § 3.303(b) applies to the left shoulder disability issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that a currently diagnosed left shoulder disability was caused by an in-service football injury.  Initially, the Board finds that the Veteran is currently diagnosed with osteoarthritis of the left shoulder.  The report from a May 2008 VA joint examination for compensation purposes reflects that osteoarthritis was observable upon X-ray of the left shoulder.  Additionally, an April 2007 VA treatment record noted that the Veteran had arthritis in the left shoulder joints.  Further, in a May 2009 decision of the United States Office of Personnel Management, the Disability, Reconsideration, and Appeals Group found that the Veteran was too disabled to work as a mail handler.  Degenerative osteoarthritis of the shoulder joints was listed among the disabilities considered in reaching this determination.

Next, the Board finds that the Veteran sustained a left shoulder injury in service.  As noted above, the Veteran has advanced that the injury occurred while playing football.  While there is no specific notation of a football shoulder injury in the service treatment records, in a May 2008 lay statement, the Veteran's brother conveyed having been present for the injury when visiting the Veteran during service.  The Veteran's brother stated that he took the Veteran to the base hospital for treatment.  In a May 2008 statement, the Veteran explained why there was no medical paperwork concerning this injury.  Specifically, as the Veteran worked at the base hospital while in service, he was able to obtain treatment for the injury without filling out the proper forms or going through the regular treatment channels.

Further, the service treatment records reflect that in May 1972 the Veteran was treated for a left shoulder injury caused by "playing wrestling."  The record also conveys that the Veteran underwent 18 physical therapy sessions in service to rehabilitate the left shoulder.  As such, the service treatment records reflect that the Veteran's left shoulder was injured in service.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of a left shoulder disability of osteoarthritis since separation from service.  As noted above, a May 1972 service treatment record indicates that the Veteran sustained an acromioclavicular separation of the left shoulder while "playing wrestling."  In November 1973, the Veteran received in-service physical therapy to strengthen the left upper extremity, particularly the left shoulder.  The service physician noted that the Veteran had a long history of left-shoulder dislocation, and that the Veteran now had soreness and weakness in the shoulder.  It appears that the Veteran underwent 18 physical therapy sessions.  At the conclusion of physical therapy, the record reflects that the Veteran was still experiencing intermittent pain in the left shoulder.   

A January 1974 service treatment record conveys that the Veteran sought treatment for left shoulder pain.  It was noted that the Veteran had a history of recurring pain that worsened upon lifting or movement.  Subsequently, the Veteran was again treated for left-shoulder pain in March 1974.  A corresponding X-ray of the shoulder was negative. 

The Veteran received a service separation examination in May 1977.  While the box for upper extremities was checked as normal, it was noted that the Veteran had swollen, painful joints and bursitis of the left shoulder in 1973.  Further, on the corresponding May 1977 medical history report, the Veteran specifically advanced having a painful or "trick" shoulder.  Unfortunately, the Veteran's contention was not addressed in the physician's summary.

A March 2004 private treatment record notes that the Veteran was receiving treatment for left shoulder pain.  The Veteran was diagnosed with a rotator cuff tear.  A left-shoulder operative report from January 2005 conveys that, after the various procedures, which included left rotator cuff repair, the post-operative diagnosis included impingement, acromioclavicular joint hypertrophy, SLAP lesion, and a rotator cuff tear.  In June 2005, the Veteran again received private treatment for a significant amount of pain in the left shoulder.  The Veteran was diagnosed with left shoulder impingement.

In a May 2006 private treatment record, the Veteran stated that he had "learned to live" with the shoulder pain.  Subsequently, in an August 2006 private treatment record, the Veteran advanced that work duties were increasing the shoulder pain.  A VA doctor at an April 2007 VA pain clinic consultation noted that the Veteran had bilateral shoulder osteoarthritis due to an on-the-job injury; however, there is no indication as to what this opinion was based upon and/or whether the VA physician had seen the Veteran's service treatment records. 

A May 2008 duty status report from the United States Department of Labor indicates that the Veteran sustained a left-shoulder rotator cuff tear after tripping on work equipment.  Subsequent private and VA treatment records reflect that the Veteran regularly complained of left shoulder issues.

The Veteran received a VA joint examination in May 2008.  The examination report reflects that the VA examiner reviewed the claims file and took a history from the Veteran.  Under history, the VA examiner discussed the in-service football injury, physical therapy records, other in-service left-shoulder treatment, and the note of left-shoulder bursitis on the separation examination.  The VA examiner noted that, despite a lack of treatment records for the period immediately after service, the Veteran reported receiving left-shoulder treatment from a family physician in the 1970s and 1980s.  

The Veteran's history of post-service shoulder injuries were also discussed, including work-related falls in 2001 and 2003.  The second fall resulted in a rotator cuff tear to the left shoulder.  At the conclusion of the examination, the Veteran was diagnosed with left-shoulder impingement syndrome with a history of rotator cuff tear; however, as discussed above, osteoarthritis was also observed in the left-shoulder X-ray taken as part of the examination.

The VA examiner then opined that it was less likely as not that the Veteran's shoulder disability was caused by or a result of in-service activity.  The VA examiner stated that the Veteran did not have a documented left-shoulder issue until 30 years after service; however, the VA examiner failed to address the Veteran's statements that he received treatment from a family physician for a left-shoulder disability throughout the 1970s and 1980s.  The VA examiner also noted that the Veteran was receiving care for a work-related left-shoulder injury, presumably the rotator cuff tear.  Unfortunately, no opinion was rendered as to whether the osteoarthritis may have been related to the in-service football and/or wrestling injuries.  For these reasons, the May 2008 opinion is of little probative value.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

In a May 2008 statement, the Veteran advanced seeking treatment from a private physician due to difficulty with the left shoulder after service septation.  In a December 2008 statement, the Veteran conveyed receiving private treatment for the left shoulder from one private physician from 1978 until 1995, and from a second private physician from September 2001 to the present.  He also noted self-medicating the disability on occasion.  The Veteran further conveyed waiting thirty years to file a disability claim as he only recently learned of his disability rights as a veteran.  

Also in the May 2008 statement, the Veteran advanced that a private physician opined that the Veteran had developed posttraumatic arthritis due to the in-service injury to the left shoulder.  In an April 2010 letter received by VA, this same private physician, who has been treating the Veteran's orthopedic disabilities since 2001, opined that it was as likely as not that the "current left shoulder condition" was related to the "in-service left shoulder condition."  In support of the opinion, the private physician cited to the service treatment records, specifically, the Veteran's reports of chronic pain and the need for physical therapy during service.

In a June 2013 statement, the Veteran noted that in September 2001 he tripped while working and sprained the left shoulder.  In December 2003, the Veteran had another work-related accident in which the left rotator cuff tore.  VA also received a lay statement from the Veteran's wife, who knew the Veteran since service, in December 2014.  In the statement the wife advanced that the Veteran's left shoulder was injured playing football in service, and that the shoulder continued to hurt throughout his military career.  After separating from service, the Veteran continued to have pain, which he would treat with over-the-counter medications.

The Veteran received a hearing before a decision review officer in April 2014.  At the hearing the Veteran credibly testified that the left shoulder hurt all throughout service after the football injury.  The Veteran further testified that he received additional treatment during service that is not reflected in the service treatment records due to the Veteran working in the military hospital and having easy access to off the record treatment.  Additionally, the Veteran credibly testified that the pain continued after service and that, due to a lack of health insurance, he would often self-medicate instead of seeing a doctor.  

Finally, the Veteran also received a hearing before the Board in December 2014.  Again the Veteran reiterated the in-service injury and subsequent left-shoulder pain continuing from service until the present.  During the hearing, the Board was informed that no records were available concerning the Veteran's treatment immediately after service, as the doctor the Veteran was seeing from 1978 until 1995 retired and the records were lost in a fire.  Further, the Veteran acknowledged injuring the left shoulder on multiple occasions while working various post-service jobs.  The Veteran advanced that such accidents merely reinjured and/or exacerbated the left shoulder disability which had existed since service. 

The evidence of record, both lay and medical, reflects that the Veteran's left shoulder was injured in service and that the Veteran has consistently advanced having symptoms of a left shoulder disability since service separation.  Further, the Veteran's private orthopedist has opined that the Veteran's current left shoulder disability is related to the left shoulder injury and treatment received by the Veteran in service.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a left shoulder disability since service separation which was later diagnosed as osteoarthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

The evidence reflects that the Veteran reinjured the left shoulder while working on at least two occasions since service separation.  Having carefully considered all the evidence of record, the Board cannot say that either injury is clearly an intercurrent cause of the currently diagnosed osteoarthritis.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his left shoulder in service and has experienced "continuous" symptoms of a left shoulder disability of osteoarthritis since separation from service in December 1977.  As such, the criteria for presumptive service connection for osteoarthritis of the left shoulder under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).

Finally, as discussed above, the Veteran has been diagnosed with a number of other left shoulder disabilities which may be related to either the in-service injury and/or one of the aforementioned post-service employment accidents.  Such other diagnoses include impingement, acromioclavicular joint hypertrophy, SLAP lesion, and rotator cuff tear residuals.  The Board notes that, where a Veteran is diagnosed with multiple left shoulder disabilities, and it is unclear from the record which symptoms are attributable to each distinct shoulder disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  Here, the Board is unable to differentiate the symptomatology of the left shoulder osteoarthritis from the symptomatology of the other left shoulder disabilities.  As such, the Board has attributed all identified left shoulder disability symptomatology to the now service-connected osteoarthritis of the left shoulder, and the RO should consider all the Veteran's left shoulder symptomatology and impairments when assigning an initial disability rating.  For these reasons, the Board need not consider whether service-connection is also warranted for the left shoulder disabilities of impingement, acromioclavicular joint hypertrophy, SLAP lesion, and rotator cuff tear residuals.


ORDER

Service connection for a left shoulder disability of osteoarthritis is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


